                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                 No. 4:12-cr-75-D-1

                                        )
 UNITED STATES OF AMERICA               )
                                        )                  ORDER
       v.                               )
                                        )
 TREVIN MAURICE GIBSON,                 )
                                        )
      Defendant.                        )
                                        )


      This matter comes before the court on the United States' Motion to seal Exhibit

1, medical records [D.E. 483] attached to the United States' response in opposition to

Defendant's motion for compassionate release [D.E. 470, 478].

      For good cause having been shown, the United States' motion is GRANTED.

The Clerk of Court is DIRECTED to seal the Exhibit 1 [D.E. 483] attached to the

United States' response in opposition to Defendant's motion for compassionate

release.
                   ,                  _A~usl
      SO ORDERED this 11 day of~. 2021.




                                       United States District Judge




           Case 4:12-cr-00075-D Document 487 Filed 08/17/21 Page 1 of 1
